PER CURIAM.
These appeals are consolidated for all appellate purposes. The appellants filed a complaint in the trial court seeking to enjoin the County Commission from rezoning their property and praying that the County be required to issue building permits to them. The circuit court issued an alternative writ of mandamus and a response was filed thereto. After further proceedings, Jhe circuit court discharged the writ of mandamus. No appeal was taken from that order. Thereafter, the circuit judge, dismissed appellant’s complaint. Subsequently, appellants filed petition for writ of certiorari in the circuit court seeking a review of a County Commission resolution which rolled back the zoning on their property. The circuit court denied certiorari and these appeals resulted from the dismissal of the first complaint and the denial of certiorari in the subsequent petition. Each judgment dealt with the same piece of property.
The property involved was one of three parcels considered together by the County Commission. The other two were commonly known as the Pierce and Larkins tracts and were dealt with by this court in Metropolitan Dade County v. Pierce, Fla.App. 1970, 236 So.2d 202 and Larkins v. Metropolitan Dade County, Fla.App. 1970, 237 So.2d 343. The County has conceded in oral argument before this court that the same principles apply to the present appeal from the denial of writ of certiorari as applied in Aronovitz v. Metropolitan Dade County, Fla.App. 1974, 290 So.2d 536 and in Hessen v. Metropolitan Dade County, Fla.App.3rd 1974, 293 So.2d 128.
It is not necessary to repeat here the court’s reasoning in the cited cases. It is sufficient to point out that they were not decided at the time that the trial court made the decision in the present case. Therefore, we hold that the instant appeals must be reversed with directions to the trial court to reconsider appellants’ complaint and petition in view of the holdings of this court in Aronovitz v. Metropolitan Dade County, and Hessen v. Metropolitan Dade County, supra.
Reversed and remanded with directions.